PER CURIAM.
Unidinial sued Manufacturers’ Hanover Trust for mismanaging its discretionary investment portfolio. Manufacturers’ Hanover was granted a summary judgment on its affirmative defense that Unidinial had ratified ■ actions of Manufacturers’ which violated the investment criteria established by the parties. •
We agree with Unidinial that, on the ratification defense, Manufacturers' failed to show the nonexistence of issues of material fact. John Sawyer’s Book Co. v. City Nat’l Bank of Miami, 542 So.2d 1009 (Fla. 3d DCA 1989). Specifically, there is a triable issue of fact whether Unidinial’s failure to timely disapprove of Manufacturers’ unauthorized transactions was caused by misrepresentations or material omissions of the defendant. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Cheng, 901 F.2d 1124 (D.C.Cir.1990).
Reversed and remanded.